11-260-ag
         Zhu v. Holder
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A088 926 170
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23rd day of November, two thousand eleven.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                JOSÉ A. CABRANES,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _______________________________________
12
13       SHUI MEI ZHU,
14                Petitioner,
15
16                       v.                                     11-260-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Lee Ratner, Law Offices of Michael
24                                     Brown, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Richard M. Evans, Assistant
28                                     Director; Virginia Lum, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, Civil Division, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Shui Mei Zhu, a native and citizen of China,

 6   seeks review of a January 6, 2011 order of the BIA affirming

 7   the November 4, 2009 decision of Immigration Judge (“IJ”)

 8   Javier Balasquide denying Zhu’s application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Shui Mei Zhu, No. A088 926

11   170 (B.I.A. Jan. 6, 2011), aff’g No. A088 926 170 (Immig.

12   Ct. N.Y. City Nov. 4, 2009).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15        The applicable standards of review are

16   well-established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

17   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

18       For asylum applications, such as this one, governed by

19   the REAL ID Act, the agency may, considering the totality of

20   the circumstances, base a credibility finding on an asylum

21   applicant’s “demeanor, candor, or responsiveness,” and

22   inconsistencies in his or her statements, without regard to


                                    2
 1   whether they go “to the heart of the applicant’s claim.”

 2   8 U.S.C. § 1158(b)(1)(B)(iii).   As the agency found, Zhu was

 3   inconsistent and vague regarding her time line and travel

 4   itinerary from China to the United States.   She was also

 5   inconsistent regarding the length of her employment in the

 6   United States and her claim that she had only one passport

 7   was contradicted by evidence that she had two.   Zhu argues

 8   that these inconsistencies are not sufficient to support an

 9   adverse credibility determination because they are wholly

10   unrelated to her asylum claim.   However, under the REAL ID

11   Act, an adverse credibility determination need not be based

12   on inconsistencies that “go to the heart of the claim,”

13   rather, the determination may be made based on any

14   inconsistency. Xiu Xia Lin v. Mukasey, 534 F.3d 162, 162 (2d

15   Cir. 2008) (emphasis in original).   Furthermore, Zhu’s

16   testimony was in some respects contradicted by documentary

17   evidence and by the testimony of her own witness.

18   Accordingly, given the multiple inconsistencies between

19   Zhu’s hearing testimony and other statements and evidence,

20   the agency did not err in concluding that she was not

21   credible.

22       Together, the problems the agency identified in Zhu’s

23   testimony and statements, and her failure to provide

                                  3
 1   sufficient corroboration, provide substantial evidence to

 2   support its adverse credibility determination.    See 8 U.S.C.

 3   § 1158(b)(1)(B)(iii).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot.    Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15




                                    4